Citation Nr: 1428635	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-15 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to service connection for an innocently acquired psychiatric disorder, including major depressive disorder.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. Turner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to June 1964 and from November 1965 to October 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the RO.  

The Board remained the case for additional development of the record in January 2014.


FINDINGS OF FACT

The Veteran is not shown to have manifested complaints or findings referable to an innocently acquired psychiatric disorder in service of for many years thereafter.  

The currently demonstrated chronic depression are not shown to be due to an event or incident of the his active service.  

 The service-connected duodenal ulcer with duodenitis is not shown to have caused or aggravated the Veteran's chronic depression or other innocently acquired psychiatric disorder.  .


CONCLUSION OF LAW

The Veteran's disability manifested by major depression is not due to disease or injury that was incurred in or aggravated by active service; nor may a psychosis be presumed to have been incurred therein; nor was any caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5013, 5103A,  5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants with substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183  (2002). 

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied by a May 2012 letter which explained how VA could assist the Veteran with developing evidence in support of his claim, as well as explained the criteria for establishing service connection for a claimed disability and how ratings and effective dates are assigned for service connected disabilities.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record includes service treatment records, VA treatment records, and the contentions of the Veteran.  Although the Veteran reported private treatment for the disability at issue, he also stated that the private practice where he received that treatment closed.  

Therefore, private treatment records could not be obtained.  Additionally, Social Security Administration (SSA) disability records could not be obtained because the SSA reported that they were destroyed.  The Veteran has not identified any additional relevant evidence in support of his claim.

 The Veteran was afforded a VA examination in June 2012 connection with his claim, and an addendum to that examination was obtained in March 2014.  This examination and addendum provided well- reasoned opinions based on all of the evidence of record, including an interview of the Veteran and review of the claims file. 

The Board thus finds that no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of these claims. Smith v. Gober, 14 Vet. App. 227  (2000), aff'd 281 F.3d 1384  (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Additionally, the Board finds that there was substantial compliance with the instructions set forth in the January 2014 remand because requests were made for the identified records and the required addendum to the June 2012 examination report was obtained.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).


Service connection

The Veteran asserts that his depression and anxiety are caused or aggravated by his service-connected duodenal ulcer with duodenitis, rated 20 percent disabling.  

While the Veteran has a myriad of other serious medical problems, including history of lung cancer resulting in partial resection of a lung, history of prostate cancer, cholecystectomy and diabetes mellitus, his only service-connected disability is the duodenal ulcer with duodenitis.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  

Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, in the case of the chronic diseases set forth in 38 C.F.R. § 3.309, the requisite nexus may also be provided by evidence of continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (2013).    

The treatment records and examination reports indicate show that the Veteran began experiencing significant psychiatric difficulties in or around 1993, when he lost a long-term job and stopped abusing alcohol after undergoing rehabilitation treatment subsequent to an arrest for domestic violence.  Immediately prior to losing his job, he had been on disability leave from work apparently for a psychiatric problem that he related to job stress and being treated unfairly at work.  He also reported having difficulties with anxiety since childhood and using alcohol since he was a teenager.  

On occasion, the Veteran has reported that his psychiatric problems started in service, although his service treatment records are negative for complaints or finding referable to an innocently acquired psychiatric disorder.  Significantly, he denied having depression, excess worry, and nervous trouble of any sort on a December 1965 report of medical history.

At the time of a November 1995 VA examination, the Veteran reported having a history of abusing alcohol and tranquilizers.  He reported going on worker's compensation and thereafter being laid off  from his job.  He was noted to be "devastated" by this and continued to drink heavily until he was sent for substance abuse treatment.  He no longer abused alcohol or drugs after receiving treatment, but began treatment for depression.  He was diagnosed with major depressive disorder and alcohol dependence in remission.  

A general medical examination conducted around the same time noted a history of a "nervous breakdown" in 1992 when the Veteran was under a great deal of job stress.  His current medical problems included those of duodenitis, history of alcohol abuse, hypertension, depression and paraesthesias.  It was noted that the Veteran's mental condition had improved greatly with treatment.  

A November 1995 letter from the Veteran's doctor noted that the Veteran had had "extreme anxiety and depression" for at least five years and that this aggravated his stomach problems.  However, the doctor did not indicate that the stomach problem worsened the Veteran's depression or anxiety. 

The VA treatment records showed that the Veteran had a few recurrences of his ulcer after service and took medications for gastroesophogeal reflux disease (GERD) symptoms.  

At a November 2011 VA examination, the Veteran reported having recurrent nausea lasting less than one day per occurrence, but no stomach pain or other significant symptoms.  He did report that he had problems with stomach pain in the 1990s.  The treatment records also reflected complaints of nausea but few additional complaints related to stomach problems.  They showed that the duodenal condition was generally well controlled on medication.  

The Veteran appears to have reentered counseling in 2012, prior to which he had been just receiving his medication from his primary care provider.  

In July 2012, the Veteran told his social worker that he believed his anxiety and depression were related to his service-connected problems, although he did not specify what these were.  

In November 2012 the Veteran's social worker opined that the Veteran's psychiatric problems could be related to his "service connected diabetes."  (The Veteran is not service-connected for diabetes mellitus.) 

Additional physical problems that the Veteran referred to included four surgeries for a ruptured aorta, lung cancer, gallbladder removal, and prostate cancer.  

In May 2013 the Veteran's social worker opined that his depression was "secondary to several physical problems," but did not specify what these were.  

In August 2013 his social worker wrote that the Veteran considered his physical problems overwhelming and felt crippled by what he thought were side effects from his cholesterol lowering medication.    

The Veteran was examined by VA in connection with this claim in June 2012, when he was diagnosed with recurrent depression without psychotic features, moderate, and alcohol abuse in long term, sustained remission.  The examination report indicated that he Veteran began to experience depression of "some significance" in the mid-1990s and that his history indicated that his depression emerged after he stopped abusing alcohol in 1993.  The Veteran reported abusing alcohol from age 16 until his arrest and rehabilitation in 1993.  

The VA examiner opined that it was less likely than not that the Veteran's psychiatric difficulties were related to his duodenal ulcer with duodenitis.  The examiner stated that the examination and review of medical records showed no evidence of a connection between the service-connected duodenal ulcer with duodenitis and the Veteran's depression.  He reported that medical records showed that the Veteran's duodenitis had been under control for some time.  

However, the examiner noted that the Veteran had many recent notable medical problems, including removal of his gallbladder and removal of part of a lung due to cancer.  There were not service connected.  The examiner opined that the Veteran's history also suggested that his chronic depression was caused by a long standing history of alcohol abuse.  

On his VA Form 9 received by VA in May 2013, the Veteran argued that his alcohol abuse was caused by pain and discomfort from his ulcer.  He felt that he was depressed because his "quality of life ha[d] been disrupted terribly."

An addendum to the June 2012 VA examination was received in March 2014.  At that time the examiner related that it continued to be his opinion that the Veteran's depression was less likely than not related to his history of duodenal ulcer and duodenitis.  The examiner again noted that recent medical reports showed that this condition was under control.  

The VA examiner explained that the Veteran's depression began in the 1990s after he stopped abusing alcohol and was not related to any medical condition that could be ascertained.  He stated that there was also no evidence that the Veteran's depression was aggravated by his duodenal ulcer with duodenitis.  He reiterated strongly that there was simply no evidence of any significant relationship of any type between the Veteran's history of depression and alcohol abuse and his duodenal ulcer with duodenitis.   

After carefully reviewing the entire record, the Board finds that it is less likely as not that the Veteran's current psychiatric disability is caused or aggravated by his service-connected duodenal ulcer with duodenitis.  

As noted by the VA examiner in his June 2012 report and March 2014 addendum, the service-connected condition has been largely controlled at this time.  The only symptom reported by the Veteran at his last examination was recurrent nausea, with no pain or other symptoms noted.  This is consistent with the Veteran's medical records showing complaints of nausea but no abdominal pain or other recurrent gastrointestinal problems.  

As noted,, the Veteran also has suffered from numerous other serious medical problems that are not service connected.  The VA examiner reviewed the claims file and interviewed the Veteran, and based on the application of his specialized expertise to all of the evidence of record, determined there was no significant relationship between the Veteran's depression or history of alcohol abuse and his service-connected duodenal ulcer or duodenitis.  The Board also notes that the Veteran reported that he started abusing alcohol well before he developed an ulcer in service.   

Contrary to the Veteran's assertions, his treatment records likewise do not support any relationship between the service-connected duodenal ulcer with history of duodenitis and his diagnosed depression.  To the extent that his social worker related the Veteran's depression to his physical problems, there was no indication of whether the ulcer condition was one of these physical problems.  The only physical condition that the social worker specifically related to the Veteran's depression was diabetes mellitus.  

A review of the treatment notes showed that the Veteran complained of many serious medical problems, including a history of four surgeries over a relatively short period of time, lung and prostate cancers, and what he felt were crippling side effects from his cholesterol medication.  He did not specifically discuss any problems related to the service-connected ulcer with duodenitis other than to state that he felt that his depression was related to his service-connected disability.  

Thus, there is no evidence, other than the Veteran's own assertion,  to show that the Veteran's claimed psychiatric problems to the service-connected duodenal ulcer or duodenitis.  The Veteran's assertions that he is chronically depressed because of pain and discomfort due to service-connected disability are inconsistent with his repeated denials of abdominal pain in his treatment records and at the time of a November 2011 VA examination.  

While the Veteran reported that his "quality of life ha[d] been disrupted terribly" on his VA Form 9, his treatment records do not show that his life has been disrupted by the generally well-controlled duodenal ulcer/duodenitis disability.  His social worker's notes reflect that the Veteran reported many concerns about other medical problems, but there is no focus on the duodenal ulcer and duodenitis disability reflected in those reports.  Rather, his treatment records show that he experienced serious disruptions due to other medical problems.  The Veteran's opinion is far less probative than that of the VA examiner who conducted a comprehensive interview of the Veteran and review of the claims file.  

Additionally, the evidence does not show any direct relationship between the Veteran's psychiatric problems and his service.  The Veteran did not claim that his psychiatric problems are due to service.  He did on occasion tell his social worker that he had had depression and anxiety since service, this conflicts with numerous other reports indicating that he began to experience significant psychiatric problems in the 1990s, many years after service.  

The Veteran's service treatment records reflect that he had any chronic psychiatric problems while he was in the service.  He has not identified anything that happened during service that he believes could have led him to develop psychiatric difficulties decades later.   

There is also no evidence that any medical professional has ever related the Veteran's psychiatric difficulties to his service or anything that occurred during that time.        

The Board has considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.


 
ORDER

Service connection for an innocently acquired psychiatric disorder is denied.



____________________________________________
STEPHEN WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


